On the Mekitr.
The plaintiff sued the defendant in the parish of Orleans, and, claiming a privilege, sequestered somo sugar in the city of New Orleans to secure the payment of his claim.
The defendant urged several dofenses. It is necessary to notice only one of them, to wit: that the court a qua was without jurisdiction ratione yersonce.
The defendant is a resident of the parish of Plaquemines, and should have been sued at his domicile. C. P. 162; 26 An. 300, 530. The plaintiff refers the court to the act No. 64 of 1876, which authorizes property to be sequestered, etc., and defendant cited where the property to bo sequestered, etc., is found, and thinks that statute controls this case.
This suit was instituted in 1872, long before the passage of said law, and can not be affected by it. The court did not have jurisdiction of the case when it was filed, nor when the judgment was rendered. 21 An. 755.
It is therefore ordered that the judgment of the lower court be reversed, and that there be judgment in favor of the defendant, rejecting the plaintiffs demands with costs of both courts.